Citation Nr: 0925231	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-24 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from November 1942 to November 1945.  The 
Veteran died in December 2003.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in December 2003; the immediate cause of 
death listed on his death certificate is cardiac failure; 
congestive heart failure and hypertension were listed as 
underlying causes; diabetes mellitus, chronic obstructive 
pulmonary disorder (COPD), and chronic renal failure were 
listed as significant conditions contributing to death but 
not resulting in the underlying cause of death.

2. At the time of the Veteran's death, his only service-
connected disability was residuals of a gunshot wound, 
penetrating the chest wall, fracturing the 6th rib, left 
side, rated 20 percent.

3. The Veteran's cardiac failure, congestive heart failure, 
hypertension, diabetes mellitus, COPD, and chronic renal 
failure were not manifested in service or in the first year 
following his separation from service, and are not shown to 
have been related to his service; the preponderance of the 
evidence is against a finding that COPD was caused by or 
aggravated by his service-connected residuals of a gunshot 
wound.

4.  It is not shown that a service-connected disability 
caused or contributed to cause the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of her claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A March 2004 letter explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  In accordance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), a December 2008 letter 
advised the appellant that, at the time of the Veteran's 
death, his service-connected disability was residuals of a 
gunshot wound, penetrating the chest wall, fracturing the 6th 
rib, left side, and explained the evidence and information 
required to substantiate a dependency and indemnity 
compensation (DIC) claim based on this previously service-
connected disability.  The letter also explained the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  While the appellant 
was not advised of the criteria governing effective dates of 
awards, she is not prejudiced by such defect (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as this decision does not address any effective date 
matters.  The claim was readjudicated after the appellant had 
opportunity to respond.  See April 2009 supplemental 
statement of the case.  She is not prejudiced by this 
process, and it is not alleged otherwise.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  In June 2009 written argument, 
the Veteran's representative urges that the appellant's claim 
should be remanded to secure medical records from the UCLA 
Medical Center, and to request an opinion from that facility.  
38 C.F.R. § 3.159(c)(1)(i) provides that VA will make 
"reasonable efforts" to obtain relevant records not in the 
custody of a Federal department/agency; however, the claimant 
must assist by "provid[ing] enough information to identify 
and locate the existing records," such as identifying the 
facility holding the relevant records.  The appellant has not 
identified any pertinent evidence that remains outstanding, 
nor has she identified the UCLA Medical Center as a potential 
source for relevant treatment records (or provided a release 
for such information).  In December 2008 RO notice to the 
appellant she was instructed to submit records from the 
provider [at UCLA as that is where the Veteran was treated] 
who advised her that the Veteran's service connected 
disability had aggravated his COPD.  In her response that 
same month she indicated that she did not have any more 
information or evidence to submit to support her claim.   
Notably, VA does not have authority to secure private 
treatment records without a claimant's consent.  Likewise, 
VA's duty to obtain a medical opinion does not extend to 
requesting one from a private entity.  See 38 C.F.R. 
§ 3.159(c)(4).  The RO arranged for a VA medical opinion in 
March 2009.  The Board finds that VA's duty to assist is met 
and will address the merits of the claim.

B.	Factual Background

The Veteran's STRs show that in February 1945, he was shot in 
the back and through the lung, resulting in a wound to the 
left chest; he was hospitalized for six weeks.  In April 
1945, he complained of sudden pain in the right chest, 
dizziness, and heart palpitations.  On physical examination, 
an absent breath sound was noted in the left lung.  No 
disease, ill-defined condition of the cardio-respiratory 
system manifested by pain in the left chest was diagnosed.  A 
chest X-ray the following morning was negative.  On November 
1945 service separation examination, it was noted that the 
Veteran had sustained a gunshot wound to the back, left lung.  
His cardiovascular system and lungs were normal; a chest X-
ray showed no significant abnormality.

July 2001 to November 2003 VA outpatient treatment records 
show that the Veteran had a past medical history inclusive of 
hypertension, diabetes mellitus, COPD, kidney problems (renal 
failure) due to diabetes mellitus, heart problems status post 
coronary artery bypass grafting, and coronary artery 
disease/arteriosclerotic heart disease (ASHD).  His routine 
follow-up care included treatment of these aforementioned 
conditions.

On December 2003 (one week prior to the Veteran's death) VA 
examination, it was noted that he had a diagnosis of 
emphysema with a history of coronary artery disease and 
chronic renal failure (for which he had been on dialysis for 
the past two years).  He also had a past medical history of a 
heart bypass and continued to use a nitroglycerin patch.  It 
was noted that he was on continuous oxygen and, therefore, 
rarely ventured out of his home.  On physical examination, 
the Veteran's respiratory rate was 24; there was no cyanosis, 
clubbing, or pedal edema.  Examination of the chest showed 
that the anterior-posterior diameter was increased and hyper-
resonant.  Breath sounds were distant and expiration 
prolonged.  There were rales at both bases, predominantly on 
the left side, and they did not clear with coughing.  
Examination of the heart revealed distant sounds; there was 
no murmur, gallop, or hepatomegaly.  The examiner also 
reviewed a chest X-ray and spirometry performed three days 
prior, and noted that the former showed cardiac enlargement 
with evidence of prior cardiovascular surgery.  The overall 
findings were consistent with congestive heart failure with 
no demonstrable pneumonia.  As to the spirometry, the 
Veteran's vital capacity was 2.87, which was 72% of his 
predicted forced vital capacity (FVC).  His FEV-1 was 49%.  
There was no significant change with bronchodilators.  Based 
on the foregoing, the examiner diagnosed severe COPD with cor 
pulmonale and congestive heart failure.  There was no 
evidence of a pulmonary embolism, but the Veteran was noted 
to be in chronic respiratory failure.

The Veteran died on December [redacted], 2003.  His death certificate 
shows that the immediate cause of death was cardiac failure; 
congestive heart failure and hypertension were listed as 
underlying causes.  Diabetes mellitus, COPD, and chronic 
renal failure were also listed as significant contributing 
conditions, but not resulting in the underlying cause of 
death.  

It is the appellant's contention that the Veteran's lung 
condition (COPD) was related to his service-connected 
disability, warranting secondary service connection, and that 
it contributed to cause his death.  In her VA Form 9, 
substantive appeal, she stated that the doctors who treated 
the Veteran in the final weeks of his life told her that his 
service-connected residuals of a gunshot wound with partial 
lung removal aggravated his COPD.

The RO sought a medical advisory opinion in this matter.  In 
March 2009 a consulting VA physician reviewed the Veteran's 
claims file and noted that he had a problem list inclusive of 
the following: COPD and history of gunshot wound to the chest 
with fracture of the 6th rib with residual scarring on the 
chest wall and also healed bone on chest X-ray.  He also 
reviewed the results of the December 2003 spirometry (the 
only one on file) and noted that the Veteran had severe 
obstructive lung disease, but without any restrictions (as 
evidenced by the normal FVC).  The examiner explained that an 
individual whose chest wall injury/scarring is affecting his 
lung function should have a restrictive lung pattern, and the 
Veteran's normal FVC eliminated the possibility of a 
restrictive lung disease.  He noted that the most common 
cause of obstructive lung disease and emphysema was smoking, 
though the record was silent as to the Veteran having a 
smoking history.  Based upon these findings, the examiner 
opined that the Veteran's service-connected disability was 
"very unlikely" to have caused COPD and enhanced his death.  
He explained that the Veteran had an "extensive history of 
cardiac disease and had bypass surgery also done with the 
history of enlarged heart, heart failure and also renal 
failure as a comorbid condition.  So it is unlikely that 
[his] death was caused by the gunshot wound residuals that he 
has in his body."

C.	Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases (including arteriosclerosis, 
cardiovascular-renal disease (including hypertension), and 
diabetes mellitus), service connection may be established on 
a presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year 
for arteriosclerosis, cardiovascular-renal disease (including 
hypertension), and diabetes mellitus). 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.  When all of the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The record does not show, nor is it alleged, that the 
Veteran's cardiac failure, congestive heart failure, 
hypertension, diabetes mellitus, and/or chronic renal failure 
were manifested in service or in the first year following his 
discharge from service.  Consequently, service connection for 
any such disease on the basis that it became manifest in 
service, or on a presumptive basis (as a chronic disease 
under 38 U.S.C.A. § 1112) is not warranted.  Likewise, there 
is no competent evidence that relates the Veteran's cardiac 
failure, congestive heart failure, hypertension, diabetes 
mellitus, COPD, or chronic renal failure to his service.  It 
is not alleged (by or on behalf of the appellant) that any of 
these immediate or contributory causes of the Veteran's death 
was somehow directly related to his service.  Consequently, 
there is no basis for finding that any of the immediate or 
contributory causes of the Veteran's death warrant direct 
service connection.

The appellant's proposed theory of entitlement is essentially 
one of secondary service-connection.  Specifically, she 
claims that COPD, which was listed as a contributory cause of 
the Veteran's death, was caused or aggravated by his service-
connected gunshot wound residuals.  However, there is no 
evidence supporting that there indeed is a nexus between the 
Veteran's COPD and his service-connected disability of 
residuals of a gunshot wound, penetrating the chest wall, 
fracturing the 6th rib, left side.

The only competent (medical) evidence of record in this 
matter consists of the March 2009 VA medical opinion report 
wherein the examiner opined that it was "very unlikely" 
that the Veteran's gunshot wound residuals caused his COPD 
and enhanced his death.  In reaching this conclusion, the 
examiner noted that spirometry shortly before the Veteran's 
death showed that he had normal FVC, evidencing that although 
he had severe obstructive lung disease, it was without any 
restrictions.  The examiner explained that individuals whose 
lung functions are affected by a chest wall injury or 
scarring along the chest walls should have a restrictive lung 
pattern; the absence of a restrictive lung pattern suggested 
that the Veteran's gunshot wound residuals had no 
contributory effect towards his severe obstructive lung 
disease.  The examiner then noted that the Veteran had an 
"extensive history of cardiac disease and had bypass surgery 
also with the history of enlarged heart, heart failure, and 
also renal failure as a comorbid condition."  As this 
opinion was by a physician (who is qualified to provide one), 
was based on a review of the record, and includes 
explanations of the rationale it has substantial probative 
value.  Because there is no competent (medical opinion) 
evidence to the contrary, it is persuasive.  

In her VA Form 9, substantive appeal, the appellant states 
that doctors who treated her husband shortly before his death 
indicated that his service-connected residuals of a gunshot 
wound with partial lung removal aggravated his COPD.  She has 
not submitted a medical statement from these doctors nor has 
she provided sufficient information and authorization for VA 
to request any records/statements expressing the opinion she 
reports (and has indicated, in essence, that such would not 
be forth-coming).  Significantly, the Court has held that a 
layperson's account of what a physician purportedly said is 
too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Her own statements relating the Veteran's COPD to 
his service-connected disability of gunshot wound residuals 
are not competent evidence, as the appellant is a layperson, 
and lacks the training to opine regarding medical causation; 
this question is medical in nature and is not capable of 
resolution by lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim, and the reasonable doubt doctrine does not apply.  
Hence, the appeal must be denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


